Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OFFICE ACTION
This Office action is responsive to Applicant's Response to Restriction
Requirement, filed 05 May 2022. Claims 1-18 are pending. 
Priority
This application, filed 10/25/2019 is a national stage entry of PCT/CN2019/095411 , International Filing Date: 07/10/2019 claims foreign priority to 201910359594.8 , filed 04/29/2019.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 02/27/2020  have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election with traverse of Group II, claims 2-17, drawn to a method of forming an electroluminescent material in the reply filed on 5/05/2022 is acknowledged.  
The traversal is on the ground(s) that  claims 2-18 are linked so as to form a single general inventive in view of amendment to claim 18. However, as stated in the Office Action mailed on 03/31/2022, Groups I-III lack unity of invention under 37 CFR 1.475. Furthermore, the electroluminescent material  which is the technical feature corresponding to all of the claims, was shown to not be a special technical feature that is a contribution over the prior art by Chien et al. Advanced Functional Materials, 2009, 19, 560-566. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 2-17  will be examined on the merits herein.
Claim Objections
1.Claim 2 is objected to for being written in improper Markush format. See MPEP 2173.05(h). "When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively.
Instant claim should be amended as following: replace ”comprises one of” for the structural formula of reactant, intermediate, product with “selected from the group consisting of”.

2. Claim 2 is objected to because of the following informalities: for clarity, claim 2 should be amended to state:” method for manufacturing an electroluminescent material, the method comprising”

3. Claim 2 is objected to because of the following informalities: for clarity, claim 2 should be amended to state:” method for manufacturing an electroluminescent material, the method comprising”; 

4. Claims are objected to because of the following informalities: for clarity, claims language should be  rephrased to address repetitive terminology:  “providing a first reactant and a second reactant, and reacting the first reactant and the second reactant”; “ providing a third reactant, and reacting the third reactant “; in claim 3:” providing a first reactant and a second reactant, and reacting the first reactant and the second reactant in a first reaction solution to generate a first intermediate product, comprising:
providing a first reactant and a second reactant, and reacting the first reactant
and the second reactant”; etc.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al. Advanced Functional Materials, 2009, 19, 560-566  (cited by Applicants in IDS).
Instant claims are drawn to method for manufacturing an electroluminescent material, the method comprising:
-reacting the first reactant and the second reactant in a first reaction solution to generate a first intermediate product; of formula in claim 2;
-reacting the third reactant and the first intermediate product with an oxidant to generate
The article by Chien  teach synthesis of 2-tert-butyl-9,10-bis[4'-(diphenylphosphoryl)phenyl]anthracene (POAn). The compound comprises electron-deficient triphenylphosphine oxide side groups appended to the 9- and 10-positions of a
 2-tert-butylanthracene core  which corresponds to the compound claimed of structure 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (abstract; page 560-561). The synthesis is  shown in scheme 1 on page 561 of the prior art, and corresponds to the claimed  process steps of reacting the first reactant 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
and the second reactant 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
and first reactant; reacting the resulting intermediate 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
with the third reactant  
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 and H2O as oxidant.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

 Therefore, the prior art teach all elements the process  of claim 2. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-17 are rejected under 35 U.S.C. 103 as being unpatentable over  Chien et al. Advanced Functional Materials, 2009, 19, 560-566  (cited by Applicants in IDS)  in view of Danel et al  Chem. Mater. 2002, 14, 3860-3865 cited by Applicants in IDS) .
Instant claims are drawn to method for manufacturing an electroluminescent material, the method comprising:
-reacting the first reactant and the second reactant in a first reaction solution to generate a first intermediate product; of formula in claim 2;
-reacting the third reactant and the first intermediate product with an oxidant to generate
The article by Chien  teach synthesis of 2-tert-butyl-9,10-bis[4'-(diphenylphosphoryl)phenyl]anthracene (POAn). The compound comprises electron-deficient triphenylphosphine oxide side groups appended to the 9- and 10-positions of a
 2-tert-butylanthracene core  which corresponds to the compound claimed of structure 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (abstract; page 560-561). The synthesis is  shown in scheme 1 on page 561 of the prior art, and corresponds to the claimed  process steps of reacting the first reactant 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
and the second reactant 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
and first reactant; reacting the resulting intermediate 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
with the third reactant  
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 and H2O as oxidant.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

In the experimental on page 565 of the synthesis of POAn is outline: the reaction of intermediate 1 with n-BuLi in hexane, is conducted in THF at -78 Cº to -60 ºC workup and product was separated and purified ( instant claims 2, 4, 7-9, 11, 17).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


The method of the present application differs from the method described in the article by Chien in that prior art does not show details of the synthesis of intermediate 1, instead it says that the key intermediate was synthesized  using a procedure reported previously cites the article by Danel. 
The publication by Danel teach synthesis of 2-tert-butyl-9,10-bis(bromoaryl)anthracenes which corresponds to  intermediate 1 by reaction of 2-tert-butyl-9, 10-anthraquinone with l,4-dibromobenzen in diethyl ether (experimental on page 3861; instant claims 3, 5, 6, 10-16):


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 
Regarding the temperature and concentration of a process, it is noted that generally, differences such parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.5.       Based on the teaching of Chien and Danel as discussed herein, the method for producing electroluminescent material by reacting an anthraquinone (first reactant)  with Li-Ph-Br (second reactant) to produce intermediate  followed by reacting the resulting intermediate with  diphenylphosphochloride (third reactant)  was known in the art before the effective filing date of the claimed invention.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Conclusion
Claims 2-17 are rejected. Claims 1 and 18 are withdrawn from consideration.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622